Citation Nr: 0024288	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome, right knee, post operative, currently evaluated 20 
percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from December 1982 to July 
1990.  He has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
Department of Veterans Affairs [VA], he established a well-
grounded claim for an increased rating).

In his March 1998 claim for increase, the veteran claimed 
that he received treatment for his knees at the VAMC's in 
Birmingham and Montgomery. In his VA Form 9 filed in November 
1998, he referred to treatment at the VAMC in Montgomery and 
requested that the RO obtain and consider such records.  A 
number of attempts were made to obtain records from the VAMC, 
Montgomery, but in May 1999, the RO was informed that no 
records were available there.  It is unclear whether there 
was a problem locating the veteran's records at the VAMC, 
Montgomery, or whether no such treatment records existed.  In 
his testimony before the undersigned in July 2000, he 
testified that he was being treated at "[b]oth VA medical 
centers" in Montgomery.  

The veteran has repeatedly asserted that had received VA 
treatment for his knees. To complete the record, all VA 
treatment records should be obtained.  See Bell v. Derwinski, 
2 Vet. App. 492 (1992).  Requests should be directed to all 
VAMC's indicated by the veteran, to include another request 
of the VAMC or VAMC's in Montgomery.  All such requests 
should be documented.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should take all necessary 
steps to obtain the veteran's treatment 
records from the VAMC's in Birmingham and 
Montgomery from early 1998 to the 
present.  The veteran should be contacted 
first and asked to specify the medical 
center(s) and the approximate dates of 
treatment for the knees.  All attempts to 
obtain these records should be 
documented.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
higher ratings for the veteran's left and 
right knee disorders.

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANBCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



